Case 19-02391    Doc 21   Filed 03/22/19 Entered 03/22/19 11:48:04   Desc Main
                            Document     Page 1 of 8




       ÿþApril
       18




   ÿþMarch 22,
   2019.
Case 19-02391   Doc 21   Filed 03/22/19 Entered 03/22/19 11:48:04   Desc Main
                           Document     Page 2 of 8
Case 19-02391   Doc 21   Filed 03/22/19 Entered 03/22/19 11:48:04   Desc Main
                           Document     Page 3 of 8
Case 19-02391   Doc 21   Filed 03/22/19 Entered 03/22/19 11:48:04   Desc Main
                           Document     Page 4 of 8
Case 19-02391   Doc 21   Filed 03/22/19 Entered 03/22/19 11:48:04   Desc Main
                           Document     Page 5 of 8
Case 19-02391   Doc 21   Filed 03/22/19 Entered 03/22/19 11:48:04   Desc Main
                           Document     Page 6 of 8
Case 19-02391   Doc 21   Filed 03/22/19 Entered 03/22/19 11:48:04   Desc Main
                           Document     Page 7 of 8




         ÿþ3/22/2
         019
Case 19-02391   Doc 21   Filed 03/22/19 Entered 03/22/19 11:48:04   Desc Main
                           Document     Page 8 of 8
